Name: Commission Regulation (EEC) No 3989/86 of 23 December 1986 opening tariff quotas for the 1987 fishing year for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe
 Date Published: nan

 No L 370/48 Official Journal of the European Communities 30 . 12. 86 COMMISSION REGULATION (EEC) No 3989/86 of 23 December 1986 opening tariff quotas for the 1987 fishing year for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 168 thereof, Whereas Article 168 of the Act of Accession provides for the gradual elimination of the exemptions, suspensions or tariff quotas granted by Spain for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries ; Whereas annual quotas should be opened corresponding to such progressive elimination, for each tariff heading or subheading, subject to the overall quantities provided for in the Act of Accession : HAS ADOPTED THIS REGULATION : Article 1 1 . For the period from 1 January to 31 December 1987, tariff quotas shall be opened in Spain for the fishery products referred to in Article 168 of the Act of Acces ­ sion, in accordance with the provisions of that Article and with the rules laid down in the Annex hereto . 2 . The customs duties applicable shall be wholly suspended on each of the products referred to in para ­ graph 1 , subject to each of the tariff quotas specified in the Annex. Article 2 Distribution of the quantities referred to in Article 1 which may, where appropriate , be subject to partial alloca ­ tion on a half-yearly basis, between the undertakings referred to in Annex XII to the Act of Accession, shall be undertaken by the competent Spanish authorities. Article 3 Each quarter, not later than 1 5 days after the end of each quarter, Spain shall inform the Commission of the quan ­ tities actually imported under these quota arrangements. The Commission may at any time request a statement of the extent to which the quotas have been used up. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1987. Whereas, within the framework of these overall quantities, the quotas per tariff heading or subheading are allocated proportionally according to the scheme applicable in 1983 ; Whereas provision should be made for the supply of information to the Commission so that it can keep watch on the management of these arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission 30 . 12. 86 Official Journal of the European Communities No L 370/49 ANNEX (tonnes) Product, heading or subheading Description Authorized zero duty 03.01 B I t) 2 Hake, frozen 17 755 03.01 B II b) 1 , 2, 6, 8 , 9 ex 03.01 B II b) 14 Fillets, frozen 3 460 ex 03.02 Alb) Cod, salted, not dried 1 570 ex 03.01 B I c) Tuna, frozen 1 570 ex 03.01 Alb) ex 03.01 B I ex 03.01 C Fish products, various, frozen 4 465 ex 03.01 B I Various fish, fresh 12 460 ex 03.03 B IV a) 1 cc) Squid (Illex), frozen 7 810 ex 03.03 B IV a) ex 03.03 B IV b) Molluscs, fresh and frozen 6 790 ex 03.03 A I ex 03.03 A III b) ex 03.03 A IV c) ex 03.03 A V a) 1 Crustaceans, frozen 6 480 ex 03.03 A I 03.03 A II a) ex 03.03 A III b) 03.03 A V a) 2 Crustaceans, live and fresh 625 Total : 62 985